Name: Regulation (EEC) No 2410/75 of the Council of 16 September 1975 on the conclusion of the Commercial Cooperation Agreement between the European Economic Community and the Republic of Sri Lanka
 Type: Regulation
 Subject Matter: European construction;  international affairs;  Asia and Oceania;  cooperation policy
 Date Published: nan

 23 . 9 . 75 Official Journal of the European Communities No L 247/ 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 2410/75 OF THE COUNCIL of 16 September 1975 on the conclusion of the Commercial Cooperation Agreement between the Euro ­ pean Economic Community and the Republic of Sri Lanka Article 2 The President of the Council shall notify the other Contracting Party in accordance with Article 1 5 of the Agreement of the completion , as regards the Commu ­ nity, of the procedures necessary for the entry into force of this Agreement. Article 3 The Community shall be represented on the Joint Commission provided for in Article 8 of the Agree ­ ment by the Commission of the European Communi ­ ties, assisted by representatives of the Member States . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 114 thereof ; Having regard to the recommendation from the Commission ; v Whereas the Commercial Cooperation Agreement negotiated between the Community and the Republic of Sri Lanka should be concluded, HAS ADOPTED THIS REGULATION : Article 1 The Commercial Cooperation Agreement between the European Economic Community and the Republic of Sri Lanka, the text of which is annexed to this Regula ­ tion , is hereby concluded on behalf of the Commu ­ nity . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 September 1975. For the Council The President M. RUMOR